Gary, J. This is an appeal from a decree of the Superior Court, dismissing a bill filed by the appellants, the principal object of which is to prevent the appellees from using, as a name of business, the words, “ JEtna Iron Works,” on the ground that the appellants had acquired the right to the use of those words as a “ trade name,” long before the appellees above named were incorporated. The words import a corporation; being not the names of persons, but of an entity capable of business. Supreme Lodge v. Zuhlke, 30 Ill. App. 98; Woolf v. City Steamboat Co., 7 M. G. & S. 103; 62 E. C. L. 101. It is common knowledge that the words “.Association,” “ Company,” “ Works,” preceded by words indicating the kind of business, are used as names of corporations. Instances of “ works ” so used, are in Link v. Architectural Iron Works, 24 Ill. 551; Perkins, etc., v. Hood, 44 Ill. App. 449; State v. McGrath, 75 Mo. 424. Under the recent decision of the Supreme Court in Hazelton, etc., v. Hazelton, etc., 30 N. E. Rep. 339, the appellants, a copartnership only, could have no property in a name importing a corporation, as a trade-name. This ends the appellants’ case, and it is unnecessary to consider other questions, or to repeat what the Supreme Court said. The decree is affirmed. Decree affirmed. Siiepakd, J., takes no part in this decision.